Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of claims 1-14, 16 and 19-21, amendment of claim 23 and addition of claim 24 in the reply filed on 4/18/22 is acknowledged.  Claims 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant asserts that a search for the method of claim 1 would also function to search for art pertaining to articles (e.g., in claims Groups II and III) fabricated by such method. As provided, the search burden is substantially minimized by the existing overlap of the claims of Groups I-III.
Examiner maintains though that such argument is not persuasive because it relies on the assumption that the search and examination of the inventions would be the same; however, the issues raised in the examination of product claims are divergent from those raised in the examination of process claims.  Further, while there may be some overlap in the searches of the inventions, there is no reason to believe that the searches would be identical.  A serious search burden exists if restriction were not required because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).  Therefore, based on the additional work involved in searching and examining the distinct inventions together, restriction of the distinct inventions is clear.

Also, regarding a contribution over the prior art, Applicant asserts that Paragraph 0024 of Chen et al explains that the “method utilizes the two processes of sublimation 21 and vapor deposition 22, which simultaneously occur and dynamically compete”. This is starkly different to the process as claimed, which provides that the substrate is applied to the mold before being subjected to freeze drying conditions.
Examiner agrees that there is a difference, and further points out that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and as such claims 22-23 are withdrawn.  
The requirement is still deemed proper and is therefore made FINAL.
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Edmund Gutierrez on 7/11/22.
	Application is changed as follows:

Replace the claims with:
1.	A method of fabricating a cast biomaterial with internal hierarchical structure, the method comprising:
	coating a biomaterial onto at least a portion of an external surface of a sacrificial mold having a hierarchical structure, wherein the sacrificial mold is a sacrificial ice mold, and forming a casting of the biomaterial on the sacrificial ice mold, the casting having an internal hierarchical structure corresponding to the external surface of the sacrificial ice mold; and
subjecting the sacrificial ice mold and the casting to a temperature and pressure to lyophilise the sacrificial ice mold from the casting to form the cast biomaterial with internal hierarchical structure.
2.-4.	(Cancelled)
5.	The method of claim 1, wherein prior to the step of applying a biomaterial to the sacrificial ice mold, the method further includes forming the sacrificial ice mold by a method selected from: sculpting or machining the sacrificial ice mold from a solid sacrificial mold material; or casting or 3D printing water and solidifying the water to form the sacrificial ice mold.
6.	The method of claim 5, wherein the step of forming the sacrificial ice mold includes 3D printing water.
7.-8.	(Cancelled)
9.	The method of claim 1, wherein the step of coating the biomaterial onto the sacrificial ice mold to form the casting of the biomaterial on the external surface of the sacrificial ice mold includes forming a layer of the biomaterial with a layer thickness of 10 mm or less. 
10.	The method of claim 1, wherein, after the step of lyophilizing the sacrificial ice mold from the biomaterial, the method further includes applying one or more coating layers to at least one surface of the cast article, and forming a coated and/or multilayered cast article. 
11.	(Cancelled)
12.	The method of claim 1, wherein the biomaterial is applied to the external surface of the sacrificial ice mold by dip coating the sacrificial ice mold into the biomaterial or spray coating the biomaterial onto the external surface of the sacrificial ice mold.
13.	(Cancelled)
14.	The method of claim 1, wherein the hierarchical structure includes one or more branches with a cross-sectional area corresponding to a diameter of 50mm or less.
15.	(Cancelled)
16.	The method of claim 1, wherein prior to the step of coating a biomaterial onto at least a portion of the external surface of the sacrificial ice mold, the method further includes forming the sacrificial ice mold by 3D printing water to form the sacrificial ice mold.
17.-18.	(Cancelled)
19.	The method of claim 1, wherein the hierarchical structure includes at least a parent vessel and a plurality of daughter vessels extending from a terminal end of the parent vessel, and wherein the parent vessel and the plurality of daughter vessels are sized such that the hierarchical structure obeys Murray’s law. 
20.	The method of claim 1, wherein the step of coating the biomaterial onto the sacrificial ice mold includes forming a tubular layer of the biomaterial around a tubular receiving surface of the sacrificial ice mold.
21.	The method of claim 1, wherein prior to the step of lyophilizing the sacrificial ice mold from the biomaterial, the method further includes applying one or more coating layers to at least one surface of the casting, and forming a coated and/or multilayered casting.
22.-24.	(Cancelled)

Allowable Subject Matter
Claims 1, 5-6, 9-10, 12, 14, 16 and 19-21 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Chen et al (US 2018/0201749), Hopman et al (US 2008/0128932), Neograft Technologies Inc (JP 2017501810, already of record) and Idemitsu Petroleum Co Ltd (JP S6482910, already of record).  None of the closest prior art references including these teach or suggest, either alone or in combination:  subjecting the sacrificial ice mold and the casting to a temperature and pressure to lyophilise the sacrificial ice mold from the casting to form the cast biomaterial with internal hierarchical structure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743